Title: To George Washington from Henry Knox, 27 November 1789
From: Knox, Henry
To: Washington, George


          
            Sir,
            War Office November 27th 1789.
          
          I have the honor to submit to you a letter from Brigadier General Harmar dated the 19th of October with several enclosures shewing the State of affairs on the Western Frontiers. I have the honor to be Sir, with the highest respect, your most obedient humble servant
          
            H. Knox
          
        